DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on September 22, 2022 is acknowledged.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki et al (US 2015/0008612) in view of JP5935208 (based on machine translation filed in IDS on 04/30/20).

4. Ishigaki et al discloses a production method for making a hose comprising:
1) providing a hose body having a reinforcement yarn formed on an inner tube rubber-based layer;
2) heating the outer surface of the braided hose body such that the surface temperature of the braided hose body is higher than 50ºC, or 90ºC (as to instant claim 2);
3) setting the atmosphere in a region where the braided hose body is to be coated with the rubber material to an atmosphere of a pressure lower than 0.8 atm;
4) coating the braded hose body with a rubber material, thus forming the outer rubber layer (claim 1; Abstract; Fig. 7; [0050], [0051], as to instant claim 3), wherein the rubber material enters into the gaps between the reinforcing yarns ([0008]).
The surface temperature of the hose body before step 4) is kept at or above 90ºC; this enhances the adhesive strength between the outer rubber layer and the braided hose body ([0058], as to instant claims 1-2).

5. It is noted that Fig. 7 of Ishigaki et al is similar to Fig. 2 of instant specification. It is further noted that in the method of instant invention the reinforcing yarn is also braided on the surface of the first/inner layer before applying the outer rubber layer (see [0032], [0041] of instant specification). Thus, the outer rubber layer appears to be laminated on the outer surface of the braided inner layer in both Ishigaki et al and instant invention.

6. Thus, Ishigaki et al discloses a method for making a hose, wherein the method comprises forming an inner rubber-based layer, braiding said inner rubber layer with reinforcement yarn, heating the outer surface of the braided inner layer to 90ºC and coating the outer rubber layer on said braided inner layer under a temperature of about 90ºC (as to instant claims 1 and 2) and vacuum of less than 0.8 atm (less than 0.08 MPa) (as to instant claim 7) to ensure strong adhesive bond between the layers. 
Since at the step of laminating is conducted under a vacuum with a pressure of less than 0.8 atm, which is the same pressure as claimed in instant invention, therefore, the braided inner rubber-based hose body will intrinsically and necessarily, at least partially, expand outwardly, or would be reasonably expected to expand outwardly as well (as to instant claim 6). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

7. Though Ishigaki et al discloses both inner and outer layers comprising rubber, Ishigaki et al does not recite said rubbers further comprising a phenolic resin.

8. However, JP5935208 discloses a hose comprising an inner rubber layer and an outer rubber layer laminated on each other ([0009], [0017]), wherein both the inner rubber layer and the outer rubber layer contain a phenolic resin ([0009], [0011]).
The inner rubber layer comprises 2-20 pbw of the phenolic resin ([0039], Table 1). The exemplified amount of the phenolic resin in the outer layer is 5 pbw (Table 2).

9. The addition of the phenolic resin to both rubber of the inner layer and the rubber of the outer layer improves co-crosslinking and bonding between the two layers ([0041], [0035]).

10.  Though JP5935208 exemplifies the use of 5 pbw of the phenolic resin in the outer layer, wherein instant claim 4 recites the phenolic resin being present in amount of 4.5 pbw, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Further, since the amount of the phenolic resin in the inner layer is cited as being 2-20 pbw, i.e. as low as 2 pbw, based on the teachings of JP5935208, it would have been obvious to a one of ordinary skill in the art to choose and use the phenolic resin in the outer rubber layer in amount of lower than 5 pbw as well, such as 4.5 pbw or 2 pbw, similarly to that used in the inner layer as well (as to instant claim 4). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
11. Since both JP5935208 and Ishigaki et al are related to methods for making hoses by laminating a rubber-based inner layer and a rubber-based outer layer, and thereby belong to the same field of endeavor, wherein JP5935208 discloses addition of as low as 2 pbw phenolic resin to the inner rubber-based layer, and further to the outer rubber layer to improve cross-linking and bonding between the layers, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of JP5935208 and Ishigaki et al, and include, or obvious to try to include the phenolic resin in both the inner rubber layer and the outer rubber layer in the method of Ishigaki et al, so to further improve bonding between the layers by cross-linking using said phenolic resin as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	
12.  Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki et al (US 2015/0008612) in view of JP5935208 (based on machine translation filed in IDS on 04/30/20) and Sanpei (JP 2010-164063, based on machine translation).

13. The discussion with respect to Ishigaki et al (US 2015/0008612) in view of JP5935208 set forth in paragraphs 3-11 above, is incorporated here by reference.

14. Though Ishigaki et al  in view of JP5935208 do not explicitly recite the amount of the phenolic resin in the outer rubber layer being 4.5 pbw or less,
Sanpei discloses a hose comprising an inner rubber layer and an outer rubber layer ([0011], wherein the outer rubber layer comprises 0.5-5 phr of a phenol resin to improve adhesiveness ([0027], [0028]).
15. Since Sanpei and Ishigaki et al  in view of JP5935208  are related to hoses comprising an inner rubber layer, and an outer rubber layer, and thereby belong to the same field of endeavor, wherein Sanpei discloses the addition of 0.5-5 phr of a phenolic resin to the outer rubber layer to improve adhesiveness, therefore, it would have been obvious to  a one of ordinary skill in the art to combine the teachings of Ishigaki et al  in view of JP5935208  and Sanpei, and to include, or obvious to try to include a phenolic resin in the outer rubber layer of the method of Ishigaki et al  in view of JP5935208 in amount of 0.5-5 phr as well, since such amount is taught in the art as being used to improve adhesiveness in multilayer hoses as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

Conclusion
16.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0213547 is related to a rubber hose comprising an inner rubber layer and an outer rubber layer, further comprising a phenolic resin to improve adhesiveness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764